[Cite as State ex rel. Carlson v. State Bd. of Pharmacy, 2018-Ohio-3102.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                  MAHONING COUNTY

                                 STATE OF OHIO EX REL.
                               RAYMOND R. CARLSON, R.PH.,

                                                  Relator,

                                                       v.

                                 THE STATE OF OHIO BOARD
                                      OF PHARMACY,

                                              Respondent.


                        OPINION AND JUDGMENT ENTRY
                                          Case No. 18 MA 0006


                           Petition for Peremptory Writ of Mandamus or
                                   Alternative Writ of Mandamus

                                        BEFORE:
                   Carol Ann Robb, Gene Donofrio, Cheryl L. Waite, Judges.

                                              JUDGMENT:
                                          Petition is Dismissed.


State of Ohio ex rel. Raymond R. Carlson, R.Ph., pro se, 2375 South High Street. 17th
Floor Columbus, Ohio 43215 for Relator and

Atty. Yvonne Tertel, Principle Assistant Attorney General, Ohio Attorney General’s
Office, Health and Human Services Section, 30 East Broad Street, 26th floor, Columbus,
Ohio 43215., for Respondent and
                                                                                    –2–


Brandon Bourgeois R.PH, pro se, 9401Mentor Avenue, PMB 121 Mentor, Ohio 44060,
for Amicus Curiae

                                    Dated: July 31, 2018



PER CURIAM.

       {¶1}      Relator Raymond R. Carlson, R.Ph., has filed a petition for a peremptory
writ of mandamus, or in the alternative a writ of mandamus, to require Respondent The
State of Ohio Board of Pharmacy to enforce R.C. 4729.25 which governs Respondent’s
enforcement and investigation obligations. Respondent has filed a motion to dismiss
arguing Petitioner lacks standing and mandamus cannot be used to control how it
exercises its discretionary, administrative authority.
       {¶2}      Relator is a licensed pharmacist who owns and operates his own
pharmacy.        He is also the founder of the Eastern Ohio Pharmacists Association
(EOPA).        The organization is comprised of pharmacists from Mahoning, Trumbull,
Columbiana, Geauga, Lake, and Ashtabula counties. According to Relator, he founded
the organization after he received an insurance contract from a Prescription Benefit
Manager at his pharmacy containing a clause which prohibited him to “say anything
negative” about the patient, physician, insurance company, or anyone associated with
the care of the patient. He contends he and other pharmacists view this clause as
impeding the lawful duty to challenge the legitimacy of a prescription. He also argues
workplace conditions in pharmacies are such that pharmacists are unable to practice
pharmacy in compliance with R.C. 4729.25 and its administrative regulations.
       {¶3}      Respondent “is the single State agency in Ohio responsible for
administering and enforcing laws governing the practice of pharmacy and the legal
distribution      of   drugs.”   State   of   Ohio       Board   of   Pharmacy,   About,
https://pharmacy.ohio.gov/About/General.aspx (accessed May 8, 2018).          Its mission
statement is “The State of Ohio Board of Pharmacy shall act efficiently, consistently,
and impartially in the public interest to pursue optimal standards of practice through
communication, education, legislation, licensing, and enforcement.” Id. Respondent
must enforce all laws relating to pharmacists and dangerous drugs and may adopt rules



Case No. 18 MA 0006
                                                                                      –3–


and regulations as necessary to enforce the laws as to the practice of pharmacy: R.C.
4729.25. If it has information that any provisions regarding pharmacists and dangerous
drugs have been violated, then it will investigate the matter and take such action as it
considers appropriate. R.C. 4729.25(A). The rules pertinent to the practice of pharmacy
are found in Ohio Adm.Code 4729-5 et seq.

                                         Standing
       {¶4}   Before an Ohio court can consider a legal claim for merit, the party
seeking relief must have standing to sue. Moore v. Middletown, 133 Ohio St. 3d 55, 975
N.E.2d 977, ¶ 21, citing Clifton v. Blanchester, 131 Ohio St. 3d 287, 2012-Ohio-780, 964
N.E.2d 414 (citations omitted).     Here, Relator specifically claims that he invokes
standing pursuant to the public rights exception. The public rights exception states,
generally, that “when the issues sought to be litigated are of great importance and
interest to the public, they may be resolved in a form of action that involves no rights or
obligations peculiar to named parties.” State ex rel. Ohio Academy of Trial Lawyers v.
Sheward, 86 Ohio St. 3d 451, 471, 715 N.E.2d 1062 (1999). A court only entertains the
public rights exception in rare and extraordinary cases. Sheward, 86 Ohio St. 3d at 504.
       {¶5}   Here, Relator fails to purport facts extraordinary enough to warrant use of
the public rights exception. The public rights exception is to be used with extreme
caution, because it places the court at risk of issuing advisory opinions. State ex rel.
Food & Water Watch v. State, 2018-Ohio-555, 2018 WL 915358, ¶ 29. In addition, the
Ohio Supreme Court recently observed that it has not granted a public rights exception
in fifteen years. Id. at ¶ 31 (“Sheward essentially allows this court to engage in policy-
making by ruling on the legislation of the General Assembly in cases that lack an injured
party, i.e., a party that can establish traditional standing. Thus, any authority provided
by Sheward is, at best, questionable.”).      Further, Shewerd was already a narrow
holding, and only granted the exception because the challenged statute operated
“directly and broadly, to divest the courts of judicial power.” Sheward, 86 Ohio St. 3d at
504.
       {¶6}   While the opioid epidemic as portrayed by Relator is certainly a very
important issue, and the effects and harms related to it are wide-reaching and
encumbering, the alleged missteps supposedly made by The State of Ohio Board of


Case No. 18 MA 0006
                                                                                      –4–


Pharmacy in the use of its discretion do not rise to a level of a public harm that would be
comparable to Sheward.        Therefore, Relator does not have standing to bring the
present suit.

                                    Standard of Review
       {¶7}     Even assuming Relator had standing, he could not sustain his claim. In
the case of a petition for an emergency/peremptory writ of mandamus, an appellate
court’s review of such a petition is very narrowly prescribed by law. An appellate court
can issue a peremptory writ of mandamus only “if the pertinent facts are uncontroverted
and it appears beyond doubt that [the relator] is entitled to the requested writ.” State ex
rel. Highlander v. Rudduck, 103 Ohio St. 3d 370, 2004-Ohio-4952, 816 N.E.2d 213, ¶ 8.
In addition, it is the duty of every court to enter judgements which can be carried into
effect. State ex rel. Leslie v. Ohio Hous. Fin. Agency, 105 Ohio St. 3d 261, 824 N.E.2d
990, ¶ 27, quoting Fortner v. Thomas, 22 Ohio St. 2d 13, 14, 257 N.E.2d 371 (1970).
       {¶8}     Regarding a petition for a writ of mandamus generally, such a writ is an
extraordinary remedy which should be exercised by this court with caution and issued
only when the right is clear. State ex rel. Brown v. Ashtabula Cty. Bd. of Elections, 142
Ohio St. 3d 370, 2014-Ohio-4022, 31 N.E.3d 596, ¶ 11. In order to be entitled to a writ
of mandamus a relator must establish (1) a clear legal right to the requested relief, (2) a
clear legal duty on the part of the respondent to provide such relief, and (3) the lack of
an adequate remedy in the ordinary course of law. State ex rel. Zimmerman v.
Tompkins, 75 Ohio St. 3d 447, 448, 663 N.E.2d 639 (1996). The burden is on the relator
to establish the elements to obtain the writ. State ex rel. Dehler v. Sutula, 74 Ohio St. 3d
33, 34, 656 N.E.2d 332 (1995).

                    State Board’s Discretionary, Administrative Authority
       {¶9}     Relator alleges that work conditions at pharmacies are such that
pharmacists are unable to comply with the rules established by Respondent in Ohio
Adm.Code 4729-5 et seq. In particular, Relator cites to Ohio Adm.Code 4729-5-18
(Patient profiles), Ohio Adm.Code 4729-5-20 (Prospective drug utilization review), Ohio
Adm.Code 4729-5-21 (Manner of processing prescription), and Ohio Adm.Code 4729-5-
22 (Patient counseling).



Case No. 18 MA 0006
                                                                                      –5–


      {¶10} “The responsibility for the proper prescribing is upon the prescriber, but a
corresponding responsibility rests with the pharmacist who dispenses the prescription.”
Ohio Adm.Code 4729-5-21(A). A pharmacist is required to ensure patient information is
profiled, perform a prospective drug utilization review, and ensure the patient is given an
offer to counsel. Ohio Adm.Code 4729-5-21(B)(1),(2),(4).        Information a pharmacist
should make reasonable efforts to include in a patient’s profile includes: “The
pharmacist’s comments relevant to the individual patient’s drug therapy, including any
other necessary information unique to the specific patient or drug[.]” Ohio Adm.Code
4729-5-18(A)(1)(f).
      {¶11} A pharmacist is required to review a patient’s profile for over-utilization,
therapeutic duplication, drug-disease state contraindications; abuse/misuse; and
inappropriate duration of drug treatment. Ohio Adm.Code 4729-5-20(A)(1),(2),(3),(7),(8).
“The responsibility for the proper prescribing is upon the prescriber, but a corresponding
responsibility rests with the pharmacist who dispenses the prescription. Based upon
information obtained during a prospective drug utilization review, a pharmacist shall use
professional judgment when making a determination about the legitimacy of a
prescription.” Ohio Adm.Code 4729-5-20(G).
      {¶12} On its face, Relator’s petition does not present a sustainable claim in
mandamus.     Relator alleges generally that Respondent is failing to investigate and
enforce its rules; he does not cite to any specific instance. The Ohio Supreme Court
has instructed that mandamus cannot be used to compel the observance of laws
generally. State ex rel. Tillimon v. Weiher, 65 Ohio St. 3d 468, 1992-Ohio-83, 605
N.E.2d 35 (1992). Rather, it is “confined to commanding the performance of specific
acts specially enjoined by law to be performed.” State ex rel. Stanley v. Cook, 146 Ohio
St. 348, 375-376, 66 N.E.2d 207 (1946).
      {¶13} Furthermore, mandamus cannot compel a public entity to act in a certain
way on a discretionary matter. State ex rel. Husted v. Brunner, 123 Ohio St. 3d 119,
2009-Ohio-4805, 914 N.E.2d 397, ¶ 20 (2009). In other words, while the extraordinary
remedy of mandamus may be available to compel a public entity to perform a duty
specifically enjoined by law (i.e., exercise their discretion concerning a mandated duty),




Case No. 18 MA 0006
                                                                                         –6–


it does not permit the courts to control that public entity’s discretion. City of Cleveland ex
rel. Neelon v. Locher, 25 Ohio St. 2d 49, 51, 266 N.E.2d 831 (1971).
       {¶14} Additionally, Relator wants this court to impose duties upon The State of
Ohio Board of Pharmacy to control the behavior of private entities.             There is no
indication that the relief Relator seeks against the board would result in the change of
behavior by unnamed private entities. As previously stated, this court can only enter
writs which are capable of going into effect.
       {¶15} Accordingly, a review of Relator’s petition reflects that he seeks to compel
Respondent’s observance of laws generally, which is not available in mandamus. To
the extent Relator takes issue with how Respondent exercises its discretion, as
indicated above, mandamus does not permit courts to control how a public entity
exercises its discretion. Upon a thorough review and careful consideration of Relator’s
petition, we can only conclude the pertinent facts are not uncontroverted and it does not
appear beyond doubt that Relator is entitled to the requested writ.
       {¶16} Brandon P. Bourgeois, proceeding on his own behalf, has filed a motion to
file a brief of amicus curiae instanter urging a grant of the writ. The motion is denied for
the same reasons set forth above.
       {¶17} Accordingly, the petition is dismissed. Final order. Costs taxed against
Relator.


Robb, P.J., concurs.

Donofrio, J., concurs.

Waite, J., concurs.




Case No. 18 MA 0006